   Case: 1:16-cv-05827 Document #: 342 Filed: 12/11/19 Page 1 of 2 PageID #:3722




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

LCCS GROUP,                                            )
                                                       )
               Plaintiff,                              )   Civil Action No. 1:16-cv-05827
                                                       )   Honorable Harry D. Leinenweber
       v.                                              )
                                                       )   MOTION TO DISMISS
A.N. WEBBER LOGISTICS, INC., et al.,                   )
                                                       )
               Defendants.                             )

                      MOTION TO DISMISS DEFENDANT
               CENTRAL MICHIGAN RAILWAY CO. WITH PREJUDICE

       Plaintiff LCCS Group (“Plaintiff”), by and through counsel and pursuant to Fed. R. Civ.

P. 41(a)(2), respectfully moves this Court for an appropriate Order which dismisses Defendant

Central Michigan Railway Co. (“Central Michigan Railway”) with prejudice from this cause. In

support of this Motion, Plaintiff states as follows:

       1.      On June 3, 2016, Plaintiff filed a Complaint seeking contribution and declaratory

relief under CERCLA at the USOR Site against several defendants, including Central Michigan

Railway (Dkt. No. 1).

       2.      On September 9, 2016, Central Michigan Railway filed its original Answer to

Plaintiff’s Complaint (Dkt. No. 121). On April 17, 2017, Central Michigan Railway filed its

Amended Answer to Plaintiff’s Complaint (Dkt. No. 254).

       3.      Plaintiff has entered into a confidential settlement agreement with Central

Michigan Railway, which settles all claims between Plaintiff and Central Michigan Railway for a

sum certain and other valuable consideration exchanged between the parties.

       4.      Under the terms of the settlement agreement with Central Michigan Railway,

Plaintiff agreed to dismiss Central Michigan Railway as a defendant from this cause with
   Case: 1:16-cv-05827 Document #: 342 Filed: 12/11/19 Page 2 of 2 PageID #:3723




prejudice, each party to bear its own costs.

         5.     A proposed Order is attached as Exhibit A.

         WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that the Court

enter an appropriate Order dismissing Defendant Central Michigan Railway Co. from this cause

without prejudice, each party to bear its own costs, and for such other and further relief as this

Court may deem just and proper under the circumstances.

Dated:     December 11, 2019                   Respectfully submitted,

                                               THE JUSTIS LAW FIRM LLC


                                               /s/ Gary D. Justis
                                               Gary D. Justis        N.D. IL ID 90785201
                                               Rachel D. Guthrie     N.D. IL ID 64881
                                               Matthew T. Merryman N.D. IL ID 66078
                                               10955 Lowell Ave.
                                               Suite 520
                                               Overland Park, KS 66210-2336
                                               Telephone: (913) 955-3712
                                               Facsimile: (913) 955-3711
                                               Email: gjustis@justislawfirm.com
                                                       rguthrie@justislawfirm.com
                                                       mmerryman@justislawfirm.com

                                               ATTORNEYS FOR PLAINTIFF LCCS GROUP

                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 11, 2019, a copy of the foregoing Motion to Dismiss

Defendant Central Michigan Railway Co. with Prejudice was filed electronically. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may

access the filing through the Court’s Electronic Case Filing System.

                                               /s/ Gary D. Justis
                                               Gary D. Justis




                                                  2
